DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/16/2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on 07/30/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) An endoscopic image processing device comprising at least one processor, the at least one processor being configured to perform:
detecting a region of interest in an observation image, the observation image being obtained by picking up an image of an object and being sequentially input to the at least one processor;
judging whether or not detection of the region of interest continues, to acquire a judgment result; and

wherein the at least one processor performs control to cause an appearance of the visual information added to the observation image to differ between (i) a first case in which the region of interest is continuously detected for at least a predetermined time period and (ii) a second case in which the detection of the region of interest discontinues after being continuously detected for a time period shorter than the predetermined time period, based on the judgment result,
wherein the at least one processor performs control to cause the appearance of the visual information to change from a predetermined appearance to a first appearance when an elapsed time period after the detection of the region of interest is started reaches a first time period shorter than the predetermined time period, and to cause the appearance of the visual information to change from the first appearance to a second appearance when the elapsed time period reaches the predetermined time period.

Cancel claim 2.

Claim 7. (Currently Amended) An endoscopic image processing method comprising: 
detecting a region of interest in an observation image, the observation image being obtained by sequentially picking up images of an object;
judging whether or not detection of the region of interest continues, to acquire a judgement result;
adding visual information for emphasizing a position of the region of interest to the observation image during a period during which the region of interest is detected; 
causing an appearance of the visual information added to the observation image to differ between (i) a first case in which the region of interest is continuously detected for at least a ; and
causing the appearance of the visual information to change from a predetermined appearance to a first appearance when an elapsed time period after the detection of the region of interest is started reaches a first time period shorter than the predetermined time period, and to cause the appearance of the visual information to change from the first appearance to a second appearance when the elapsed time period reaches the predetermined time period.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the feature limitations of “causing an appearance of the visual information added to the observation image to differ between (i) a first case in which the region of interest is continuously detected for at least a predetermined time period and (ii) a second case in which the detection of the region of interest discontinues after being continuously detected for a time period shorter than the predetermined time period, based on the judgment result; and causing the appearance of the visual information to change from a predetermined appearance to a first appearance when an elapsed time period after the detection of the region of interest is started reaches a first time period shorter than the predetermined time period, and to cause the appearance of the visual information to change from the first appearance to a second appearance when the elapsed time period reaches the predetermined time period” as similarly recited in claims 1 and 7.
Claims 3-6 and 8 are dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667